Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed July 29, 2021.

3.	Claims 1-6 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed October 14, 2020 has been considered.


Allowable Subject Matter
5.	Claims 1-6 are allowable over prior art of record.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a local feature generation unit for generating, from the generated communication history graph, a local graph feature about a certain vertex, the local graph feature being calculated in consideration of a graph structure including the vertex and a primary neighbor vertex or a secondary neighbor vertex thereof; a global feature generation unit for generating, from the generated communication history graph, a global graph feature about the vertex, the global graph feature being calculated in consideration of a structure of an entire graph; a learning unit for generating a feature vector for each host identifier by combining the generated local graph feature and the generated global graph feature and generating a learned 
Although Muddu et al. (US 2017/0063905) teaches extracting communication data and generating communication history graph for detecting anomalies and threats, neither Muddu nor any other prior art of record, disclose, teach, or suggest, a generated local “graph feature about a certain vertex, the local graph feature being calculated in consideration of a graph structure including the vertex and a primary neighbor vertex or secondary neighbor vertex”.
Furthermore, neither Muddu nor any other prior art of record, disclose, teach, or suggest, “a global feature generation unit for generating, from the generated communication history graph, a global graph feature about the vertex, the global graph feature being calculated in consideration of a structure of an entire graph”.
Although Muddu teaches a learning unit (see Muddu, Abstract: “machine learning to perform security analytics”), Muddu or any other prior art of record fails to explicitly teach a learning unit that generates “a feature vector for each host identifier by combining the generated local graph feature and the generated global graph feature and generating a learned model for each host identifier using the feature vector” and determining anomaly by “inputting to the generated learned model, as a feature vector, a graph feature subjected to anomaly determination”.
For at least these reasons above, claims 1-6 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
December 1, 2021